Citation Nr: 0932228	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 2005 
for service connection for a left hip disability.

2.  Entitlement to an effective date prior to June 20, 2005 
for service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Procedural history

The RO received the Veteran's claim of entitlement to service 
connection for a left hip disability and a lumbar spine 
disability in June 2005.  In the July 2006 rating decision, 
the RO granted service connection and assigned an effective 
date of June 20, 2005 for each disability.  The Veteran 
disagreed with the assigned effective dates and perfected 
this appeal by filing a timely substantive appeal [VA Form 9] 
in January 2007.

In April 2009, the Veteran presented sworn testimony at a VA 
hearing which was chaired by the undersigned Veterans Law 
Judge at the Denver RO.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.   

Issues not on appeal

In the July 2006 rating decision, the RO granted the 
Veteran's claim for an increased rating for a service-
connected right knee disability; granted service connection 
for a left knee disability, effective June 20, 2005; granted 
the Veteran's claim for total disability based on individual 
unemployability (TDIU), effective January 1, 2006; denied the 
Veteran's claim for service connection for a cervical spine 
condition secondary to the service-connected right knee 
disability; and established eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, effective 
January 1, 2006.  

In an August 2006 rating decision, the RO granted the 
Veteran's claims for service connection for limitation of 
extension of the right knee and right lateral femoral 
cutaneous neuropathy, both effective June 20, 2005.  

In an April 2007 rating decision, the RO denied the Veteran's 
claims to establish specially adapted housing and special 
home adaption.  

In a December 2007 rating decision, the RO granted a 
temporary evaluation of 100 percent for status post knee 
replacement, effective from July 17, 2007 to September 30, 
2008; granted service connection for pain disorder and major 
depressive disorder, effective January 10, 2007; and granted 
special monthly compensation based on housebound from July 
17, 2007 to October 1, 2008.  

In a July 2008 rating decision, the RO granted special 
monthly compensation based on housebound from June 20, 2005 
to October 1, 2005 and continued the temporary total percent 
disability rating for status post knee replacement.  

The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with any of those decisions.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Additionally, the Board notes that according to a March 2009 
report of contact, the Veteran wished to file a claim for 
temporary total disability rating due to December 2008 joint 
replacement surgery.  As that issue has not yet been 
considered by the RO, it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a left hip disability was received on June 20, 2005.  
Service connection was granted in a July 2006 rating 
decision, which assigned an effective date of June 20, 2005.

2.  The Veteran's claim of entitlement to service connection 
for a lumbar spine disability was received on June 20, 2005.  
Service connection was granted in a July 2006 rating 
decision, which assigned an effective date of June 20, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 20, 
2005 for the grant of service connection for a left hip 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

2.  The criteria for an effective date earlier than June 20, 
2005 for the grant of service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date earlier than the 
currently assigned date of June 20, 2005 for the grant of 
service connection for a left hip disability and a lumbar 
spine disability.  Because these issues involve the 
application of identical law to similar facts, in the 
interest of economy they will be addressed together.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Notice

The Veteran was informed of how VA determines effective dates 
in letters from the RO dated October 5, 2007 and April 3, 
2009.  In any event, VCAA notice is not necessary in this 
case because, as is explained below, the outcome of this 
earlier effective date claim depends exclusively on documents 
which are already contained in the Veteran's VA claims file.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that a Veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence that is already in 
the claims file, which will be discussed below.  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2008).  He has retained the services 
of a representative, and he testified at a VA hearing in 
April 2009.  

In short, the Board finds that the issues on appeal were 
properly developed for appellate purposes.  Further 
development would be a useless exercise.  Accordingly, the 
Board will proceed to a decision as to the issues on appeal.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The RO has assigned an effective date of June 20, 2005 for 
service connection for the Veteran's left hip and lumbar 
spine disabilities based on the Veteran's filing claims for 
left hip and lumbar spine disabilities on that date.  The 
Veteran seeks earlier effective dates, in essence contending 
that the effective dates should be either June 8, 2004, the 
date of his first VA treatment for hip problems; or the date 
of his back surgery in July 2004 and hip surgery in August 
2004.  See the VA hearing transcript at pages 9 and 12.  The 
Veteran also contends, in the alternative, that he did not 
file a claim for benefits in prior to June 2005 because he 
did not know that he could file such claims for benefits with 
VA and that emotional and financial problems rendered him 
unable to file such claims.  See the Veteran's January 2007 
statement to his Congressman, the March 2009 VA hearing 
transcript at pages 4, 6 and 9, and a May 2009 Report of 
Contact with the Veteran.  

Based upon a complete review of the evidence of record, and 
for reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of June 20, 
2005 is the earliest effective date assignable for service 
connection for a left hip disability and a lumbar spine 
disability as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is essentially governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  The Board's inquiry is thus 
limited by operation of law to whether a claim for 
entitlement to service connection for a left hip disability 
and/or a lumbar spine disability was filed after the Veteran 
was discharged from military service, July 26, 1975, and 
before the current effective date of the award in question, 
June 20, 2005.

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may be considered to 
be a claim of entitlement to service connection for a left 
hip or lumbar spine disability prior to the date the claim 
was received [June 20, 2005].  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  Indeed, the Veteran himself has 
conceded that he did not file a claim of entitlement to 
service connection for a left hip disability or a lumbar 
spine disability prior to June 20, 2005.  See, e.g., the 
March 2009 Board hearing transcript at page 8.  

The Veteran argues that VA medical treatment records starting 
on June 8, 2004, which documents his treatment of his left 
hip and back disability, should constitute informal service 
connection claims pursuant to 38 C.F.R. § 3.157.  It is 
undisputed that the Veteran was initially treated by VA for a 
left hip disorder in June 2004 and that the Veteran had back 
surgery in July 2004 and left hip surgery in August 2004.  
The Board has therefore considered whether these VA treatment 
reports may be considered to be informal claims for benefits 
under 38 C.F.R. § 3.157.  

Crucially, however, 38 C.F.R. § 3.157 does not avail the 
Veteran.  The Board can do no better than quote Crawford v. 
Brown, 5 Vet.App. 33, 35-36 (1993):  

"An analysis of 38 C.F.R. § 3.157 
indicates that this regulation does not 
benefit the Veteran in his claim.  Under 
§ 3.157(a), a report of examination or 
hospitalization may be accepted as an 
informal claim for benefits if it meets 
the requirements of § 3.157(b).  
38 C.F.R. § 3.157(b) provides:  Once a 
formal claim for pension or compensation 
has been allowed or a formal claim for 
compensation disallowed for the reason 
that the service- connected disability is 
not compensable in degree, receipt of 
[evidence listed under (b)(1), (2), or 
(3)] will be accepted as an informal 
claim for increased benefits or an 
informal claim to reopen.  In the instant 
case there has not been a prior allowance 
or disallowance of a formal claim for 
compensation or pension.  Therefore, the 
Veteran's hospitalization report could 
not be accepted as an informal claim 
under 38 C.F.R. § 3.157."

So it is in this case.  Specifically, there was never a prior 
disallowance of a left hip or lumbar spine disability claim; 
indeed, as discussed above, no left hip or lumbar spine 
disability claim had been filed by the Veteran prior to June 
20, 2005.

The Board adds that the VA medical reports cannot be 
considered to be informal claims for service connection 
because they does not reflect an intent on the part of the 
Veteran to apply for VA benefits.  An informal claim must 
identify the benefit sought; the mere reference in medical 
treatment records to a disability is not a claim.  See 38 
C.F.R. § 3.155 (2008); see also Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) [an informal claim must identify the benefit 
sought]; Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in 
the absence of a sufficient manifestation of an intent to 
apply for benefits for a particular disease or injury, a 
document providing medical information in and of itself is 
not an informal claim for VA benefits].

Accordingly, 38 C.F.R. § 3.157 does not allow for the 
acceptance of the 2004 VA medical reports as informal claims 
of service connection.  

In the alternative, the Veteran argues that he would have 
applied for VA benefits in June 2004 because he "wasn't 
aware" that he should file a claim with VA concerning his 
left hip and lumbar spine disabilities.  See the Veteran's 
January 2007 letter to his Congressman and the VA hearing 
transcript at page 6.  
However, the Veteran has been service-connected for a right 
knee disability and for hypertension since the day after he 
separated from service in 1975.  He filed claims for 
increased ratings in April 1979 and January 1985.  The record 
clearly indicates that the Veteran was aware of his right to 
file for service connection.  The Board finds the Veteran's 
contention to the contrary to be incredible.

Moreover, even if the Board were to accept that the Veteran 
was unaware of his right to claim entitlement to service 
connection, this would still not avail him.  
In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that everyone dealing with the Government was charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380 (1947). Thus, even if the Veteran purportedly 
was ignorant of the requirement to file a claim for service 
connection, he was necessarily charged with knowledge of the 
law requiring him to do so. 


The Veteran also argues that he did not file service 
connection claims sooner because of financial problems and 
his currently service-connected major depressive disorder.  
See the April 2009 VA hearing transcript at page 9 and the 
May 2009 report of contact with the Veteran.  

The Board construes this contention to be akin to a request 
for equitable tolling.
For equitable tolling to apply, the Veteran must show that 
his failure to file a claim prior to June 20, 2005 was the 
direct result of a mental illness that rendered him incapable 
of rational thought or deliberate decision making, or 
incapable of handling his own affairs or unable to function 
in society.  

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The Veteran does not have, nor has he 
ever had, a guardian appointed for him, and a VA examination 
dated in August 2007 found the Veteran competent to manage 
his benefit payments without restriction.  There is no 
evidence of record that the Veteran has ever been deemed to 
be mentally incompetent.

The record on appeal contains no indication that the Veteran 
was so incapacitated by mental illness that he could not 
manage his affairs.  Cf. McPhail v. Nicholson, 
19 Vet. App. 30, 33 (2005).  In the absence of specific 
evidence of profound mental illness, the Board rejects the 
Veteran's contention that his mental problems form a basis 
for equitable tolling.  See Barrett v. Principi, 363 F.3d 
1316, 1321 (Fed. Cir. 2004)  [a medical diagnosis alone or 
vague assertions of mental problems will not suffice].

To some extent, the Veteran additionally appears to be 
raising an argument couched in equity, in that he contends he 
suffered from a left hip and lumbar spine disability before 
he filed his service connection claims, and he should be 
compensated therefor.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  Thus, while the Board does not necessarily dispute 
that the Veteran may have experienced left hip and/or low 
back problems prior to the effective date of service 
connection, as explained above, the law does not support the 
assignment of an effective date prior to June 20, 2005.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date of June 20, 2005 for the 
grant of service connection for a left hip disability and a 
lumbar spine disability was properly assigned.  The benefits 
sought on appeal, entitlement to earlier effective dates, are 
accordingly denied. 


ORDER

Entitlement to an effective date prior to June 20, 2005 for 
the grant of service connection for a left hip disability is 
denied.

Entitlement to an effective date prior to June 20, 2005 for 
the grant of service connection for a lumbar spine disability 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


